PER CURIAM:
Tekoa T. Glover petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2254 (2000) petition. He seeks an order from this court directing the district court to act. Because we find that there has been no unreasonable delay, we deny the mandamus petition. We grant leave to proceed in forma pauperis, and grant Glover’s motion to amend his petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED